United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-2704
                                   ___________

Glenn R. Waite, M.D.,                 *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Judge Richard D. Sievers; Judge D.    *
Nick Caporale; Lanet S. Asmussen,     *       [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                          Submitted: December 5, 1997

                               Filed: December 23, 1997
                                   ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.


      Glenn R. Waite, brought an action seeking damages under 42 U.S.C. §§ 1983
and 1985(3) against two Nebraska judges and a Nebraska court clerk. Waite claimed
the defendants individually, and in conspiracy, denied him access to the courts and
equal protection by refusing to file his pleading seeking to reopen an appeal in which
the mandate had issued nearly three years earlier, and by concealing the judicial
determination that such post-mandate pleadings would not be filed. Waite also sought
declaratory relief. The district court1 granted summary judgment to defendants based
on absolute judicial and quasi-judicial immunity, and denied declaratory relief. Waite
appeals.

       We conclude summary judgment was proper. The evidence showed the
defendant judges acted within their judicial capacity and jurisdiction regarding the post-
mandate document and notification to Waite of the procedure being followed. See
Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (per curiam) (discussing parameters of
judicial immunity). The evidence also established the defendant clerk acted at the
judges& direction. See Rogers v. Bruntrager, 841 F.2d 853, 856 (8th Cir. 1988) (clerks
absolutely immune from actions for damages arising from acts that “they are
specifically required to do under court order or at judge&s direction”). Furthermore, any
conspiracy claim against defendants cannot overcome the bar of absolute immunity.
See Moses v. Parwatikar, 813 F.2d 891, 892-93 (8th Cir.), cert. denied, 484 U.S. 832
(1987). We agree Waite was not entitled to declaratory relief with respect to the
procedure the judges followed in his case.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.

                                           -2-